The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 12, 14-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Ryd et al., US 2018/0243096 A1, which discloses a method of soft tissue implant fabrication comprising receiving 3D scan data of a knee region including hyaline cartilage with healthy and compromised areas (paragraphs 0002-0004, 0122+); identifying and determining an extent of a compromised portion, including unhealthy hyaline cartilage, for removal (paragraphs 0124-0126); generating a 3D image defining the compromised resilient tissue as a complement to undisturbed healthy hyaline cartilage remaining in the knee region (paragraphs 0127-0128); forming a flexible implant as a solid volume defined by the generated 3D image to occupy the same volume as the compromised portion to be replaced (paragraphs 0077, 0128); rendering the flexible implant via 3D printing of a medium including biocompatible titanium (paragraphs 0020, 0079, 0119-0121, 0129) based on the cartilage being of a hyaline type (paragraphs 0127+, 0003).
Regarding claims 4 and 6, the flexible implant is defined by the contours and shape of the compromised resilient tissue (paragraphs 0037, 0124+).  Regarding claim 10, each medium is based on, but not necessarily the same as, an elasticity of hyaline cartilage, bone, etc. [paragraphs 0077 (“thin, plate-like design”), 0081 (softness), 0113 (immediate mechanical fixation into bone)].  Regarding claims 14-15, perpendicular geometries are evident from Figures 1a-1d, 2-3, and 5; paragraph 0077.  Regarding claim 17, the flexible implant completely occupies a void defined by the removed compromised tissue in order to avoid the problem discussed in paragraph 0008 by utilizing a cartilage contact surface 7 (paragraphs 0021, 0031, 0047, 0063+, 0075).  Regarding claim 19, the natural articular surfaces are bathed in synovial fluid (paragraphs 0008, 0063).  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the paragraphs cited above.
Claims 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryd et al., US 2018/0243096 A1.  Regarding claim 13, arthroscopic instruments would have been immediately obvious, if not inherent, from paragraph 0004 (“smaller implants that can be implanted with less invasive surgery”) in order to remove the unhealthy tissue and replace with the “patient specific” implant (paragraph 0119).  Regarding claim 16, materials supporting the specified joint forces and contact pressures would likewise have been directly obvious, if not innate, from titanium alloys being ubiquitous in joint endoprosthetics and from paragraphs 0016 (“durable articulating surface”), 0062 (“strong enough to withstand and tolerate the large mechanical forces and heavy and changing work loads”), and 0064.  Regarding claim 18, similarly repairing unhealthy hyaline cartilage in sliding communication with the patella would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention for patients having such an indication or need.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ryd et al., US 2018/0243096 A1, in view of Ozbolat et al., US 2016/0288414 A1.  Three-dimensional printers with extrusion nozzles and a motor driven carriage were common in the art at the effective filing date of the instant invention, as seen from the drawings of Ozbolat et al., and would have been obvious for Ryd et al., with the ordinary practitioner have been left to select an appropriate 3D printing device (Ryd et al.: paragraphs 0119+) and with motivation (to combine) provided by Ozbolat et al. being directed to implants obtained via “a scanner for imaging the tissue defect” (abstract, last line).
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774